Citation Nr: 9919287	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the tibia and fibula of the left leg, currently 
rated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of an 
injury to the muscles of the lower left leg (Group XI), 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for post-traumatic 
degenerative arthritis of the left knee, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his service connected left leg disability, rated 
as 10 percent disabling.  The veteran filed a timely notice 
of disagreement, initiating this appeal.  A personal hearing 
before a traveling member of the Board was afforded him in 
May 1998.  

This claim was originally presented to the Board in August 
1998, at which time it was remanded for additional 
development.  In response to the Board's remand, the RO 
divided the veteran's single disability rating into three 
ratings: one each for muscle disability, orthopedic 
disability, and arthritic disability.  It has now been 
returned to the Board.  

In the course of this appeal, the veteran has been awarded 
increased ratings by the RO for his service connected left 
leg disabilities.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, these increased rating issues remain in 
appellate status.  


FINDINGS OF FACT

1.  The veteran's service connected residuals of fractures of 
the tibia and fibula of the left leg are manifested by pain 
on movement, weakness, and impaired mobility, resulting in 
moderate impairment of the left knee.  

2.  The veteran's muscle injury of the lower left leg is 
characterized by muscular atrophy and weakness.  

3.  The veteran's post-traumatic degenerative arthritis of 
the left knee results in some limitation of motion.  


CONCLUSIONS OF LAW

1.  An increased rating for the veteran's residuals of 
fractures of the tibia and fibula of the left leg, currently 
rated as 20 percent disabling, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5275 
(1998).

2.  An increased rating for the veteran's muscle injury of 
the lower left leg (Group XI), currently rated as 10 percent 
disabling, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 
4.73, Diagnostic Code 5311 (1998).  

3.  An increased rating for the veteran's post-traumatic 
degenerative arthritis of the left knee, currently rated as 
10 percent disabling, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In August 1994, the veteran filed a claim for an increased 
rating for a service connected left leg disability, currently 
assigned a 10 percent rating.  He indicated he had received 
recent treatment by the VA.  The veteran had originally been 
granted service connection in 1945 for residuals of fractures 
of the tibia and fibula, with atrophy, weakness, and pain in 
the leg muscles.  These injuries were received as the result 
of an in-service motor vehicle accident.  Service medical 
records reflect moderate muscular atrophy of the lower left 
leg as a result of the accident.  The veteran was given leg-
strengthening exercises as part of his recovery, and he had a 
"nice response" to these exercises.  At the time of his 
discharge from military medical care, his only muscle injury 
residuals were pain and weakness in the leg.  

The veteran has been treated at the local VA medical center 
since the early 1990's for a variety of medical disabilities.  
He was afforded physical therapy of his left knee in 1994 
which gave him slightly increased mobility and decreased pain 
of the joint.  

In December 1994, the RO reviewed the medical evidence of 
record and determined an increased rating was not warranted 
for the veteran's left leg disability.  The veteran filed a 
May 1995 notice of disagreement, and was sent a statement of 
the case the next month.  He filed a VA Form 9 substantive 
appeal in August 1995, and requested a personal hearing 
before a member of the Board.  

The veteran was afforded a personal hearing before a member 
of the Board in May 1998.  He testified that his left leg, 
especially his left knee, gives him chronic pain which 
increases with use.  He must be extremely careful when using 
stairs, and cannot fully straighten his knee, according to 
his testimony.  Regarding his left ankle, the veteran stated 
this does not give him pain.  

This appeal was originally presented to the Board in August 
1998, at which time it was remanded for additional 
development, including a new VA medical examination.  The RO 
was also ordered to give the veteran separate ratings for the 
left knee and ankle.  

The veteran was afforded a new VA orthopedic examination in 
September 1998.  He complained of left knee pain with use, 
intensity of 2-3 on a scale of 0-10.  Currently, he is under 
no specific treatment regimen, but takes over-the-counter 
painkillers as needed.  The VA examiner thought a left knee 
brace and cane was needed, but the veteran did not wish to 
use these devices.  The veteran's gait was asymmetrical, with 
a deviation toward the left.  The veteran could stand in a 
stable fashion, but squatting was limited due to pain on use.  
Range of motion of the left knee was 0º extension and 114º 
flexion.  According to the VA examiner, pain on movement, 
weakness, excess fatigability, etc., were present, but the 
disability resulting thereto could not be quantified in terms 
of additional limitation of motion.  Partial ankylosis of the 
left knee was diagnosed which limited flexion; the ankylosis 
was described as stable.  The left lower extremity was 
shorter below the knee than the right by 3/4 inches.  McMurray, 
Lachman, and Drawer's tests were all negative for 
instability.  12º of varus deformity of the left knee was 
also noted.  The veteran's left ankle was also examined, and 
range of motion was 44º plantar flexion, and 15º supination.  
The veteran was diagnosed with post-traumatic degenerative 
arthritis of the left knee.  The 1944 fracture of the 
veteran's tibia and fibula was described as "fully healed."  

The veteran was also afforded a September 1998 VA examination 
of his muscles of the left lower extremity.  The examiner 
found no muscle injury, but did note muscle weakness and 
atrophy secondary to the veteran's in-service motor vehicle 
accident and residuals.  No neural or vascular injuries were 
indicated.  Also, no tendon damage, muscle herniation, or 
loss of muscle function was found.  The veteran's leg 
strength was 4+/5 bilaterally, but weaker on the left.  

As a result of this new medical evidence, the RO granted the 
veteran separate ratings for residuals of fractures of the 
tibia and fibula, with a 20 percent rating, atrophy of the 
muscles of the lower left leg, with a 10 percent rating, and 
post-traumatic degenerative arthritis, with a 10 percent 
rating.  The claim was then returned to the Board.  


Analysis

The veteran's claim for increased ratings for his service-
connected residuals of fractures of the tibia and fibula, a 
muscle disability, and post-traumatic degenerative arthritis 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that if a veteran claims that a 
service-connected disability has become worse, then the claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
evaluating a veteran's disability, all reasonable doubt must 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).  


I.  Increased rating - Residuals of fractures of the tibia 
and fibula of the left leg

The veteran seeks an increased rating for his residuals of 
fractures of the tibia and fibula.  Regarding increased 
rating claims for musculoskeletal disabilities, the Court has 
expounded on the necessary evidence required for a full 
evaluation of musculoskeletal disabilities.  In DeLuca v. 
Brown 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  As a musculoskeletal 
disability, the veteran's residuals of fractures of the tibia 
and fibula of the left leg must be considered in light of the 
Court's pronouncements in DeLuca.  

Currently, the veteran's residuals of his left leg fractures 
are rated as 20 percent disabling under Diagnostic Code 5262, 
for impairment of the tibia and fibula.  Under this 
disability code, a 20 percent rating is warranted for 
malunion of the tibia and fibula, with moderate knee or ankle 
disability.  A 30 percent rating is awarded for malunion of 
the tibia and fibula, with marked knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  For the 
reasons to be discussed below, an increased rating is not 
warranted for this disability.  

The veteran has been treated at a local VA medical center 
since the early 1990's; most recently, he was been afforded 
physical therapy of this left knee in 1994.  Clinical notes 
indicate he experienced slightly increased mobility and 
decreased pain in the joint as a result of this treatment.  
The veteran was also examined by the VA in September 1998.  
He reported left knee pain of 2-3 on a scale of 0-10, which 
he treats with over-the-counter pain medication.  The VA 
examiner suggested the veteran use a cane and a knee brace, 
but this was refused.  The veteran's gait was asymmetrical, 
with a deviation toward the left.  The veteran could stand in 
a stable fashion, but squatting was limited due to pain on 
use.  Range of motion of the left knee was 0º extension and 
114º flexion.  Partial ankylosis of the left knee was 
diagnosed which limited flexion; the ankylosis was described 
as stable.  The left lower extremity was shorter below the 
knee than the right by 3/4 inches.  McMurray, Lachman, and 
Drawer's tests were all negative for instability.  12º of 
varus deformity of the left knee was also noted.  The 1944 
fracture of the veteran's tibia and fibula was described as 
"fully healed."  

The preponderance of the evidence establishes that a 20 
percent rating, for moderate disability, is warranted in the 
present case.  The veteran is able to ambulate on his own 
without the use of a cane or brace, although such has been 
suggested.  Although he has limitation of motion of the left 
knee, this limitation of motion is so slight as to be 
noncompensable under the applicable rating criteria.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998).  
McMurray, Lachman, and Drawer's tests were all negative.  His 
original fractures of the tibia and fibula have been 
described as "fully healed."  Overall, the preponderance of 
the evidence is against an increased rating to 30 percent for 
marked disability under Diagnostic Code 5262.  

However, this does not end the inquiry; the veteran's 
disability must be reviewed in light of the entire ratings 
schedule to determine if an analogous rating might be more 
appropriate to his claim.  See 38 C.F.R. § 4.20 (1998).  
Diagnostic Codes 5256-5275 all pertain to the leg, knee, or 
ankle, and are thus potentially applicable to the present 
case.  Nevertheless, for the reasons to follow below, none of 
these codes affords the veteran a higher rating.  

Although the veteran has been diagnosed with "partial 
ankylosis" of the left knee, his left knee has some range of 
motion and is not fixated in place; thus, evaluation of his 
disability under Diagnostic Code 5256, for ankylosis of the 
knee, would not afford him an increased rating.  

Diagnostic Code 5257 applies to impairment of the knee which 
includes recurrent subluxation or lateral instability.  
However, as was noted above, the veteran was tested in 
September 1998 using McMurray, Lachman, and Drawer's tests; 
these were all negative for instability.  Likewise, recurrent 
subluxation has not been reported.  Therefore, an increased 
rating under Diagnostic Code 5257 is not supported by the 
evidence.  

Diagnostic Codes 5258, 5259, and 5271-5274 all offer a 
maximum rating no greater than 20 percent; thus, rating the 
veteran's residuals of left leg fracture under these 
diagnostic codes would not afford him an increased rating.  

As was noted above, Diagnostic Codes 5260-5261, for 
limitation of motion, do not afford the veteran an increased 
rating where the medical evidence does not demonstrate 
limitation of motion to a compensable degree.  Likewise, 
although the veteran's left lower extremity is shorter than 
the right by 3/4 inches, this is insufficient to warrant a 
compensable rating under Diagnostic Code 5275, for shortening 
of the lower extremity.  

Finally, Diagnostic Code 5270, for ankylosis of the ankle, is 
inappropriate to the present case where no such disability 
has been diagnosed.  The veteran does have some limitation of 
motion of the left ankle; however, no medical evidence 
suggests this is so severe as to be equivalent to ankylosis 
of the joint.  Thus, rating of the veteran's disability under 
this code is not warranted.  

As noted by the Court in DeLuca, there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran complained of 
these impairments at his May 1998 personal hearing, and 
stated his mobility is impaired as a result.  The VA examiner 
who reviewed the veteran's left knee disability in September 
1998 did consider the presence of pain, weakened movement, 
and incoordination due to pain and fatigability, and found 
evidence thereof.  However, he was unable to quantify these 
factors in terms of additional disability or limitation of 
motion.  In view of this finding, an increased rating does 
not appear justified.  Likewise, a review of the medical 
evidence does not reflect objective evidence of pain greater 
than that contemplated by the current rating.  Thus, 38 
C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
higher rating when considering DeLuca factors.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left leg disability has not 
required frequent periods of hospitalization; nor is it shown 
by the evidence to present marked interference with 
employment, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at present.  While the veteran 
has stated his left leg disability interferes with his 
mobility, he has not otherwise submitted evidence tending to 
show that this disability is unusual, or causes marked 
interference with all possible employment, other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased rating for residuals of 
fractures of the tibia and fibula, currently rated as 20 
percent disabling.  


II.  Increased rating - Residuals of a muscle injury (Group 
XI)

Effective July 3, 1997, the criteria for rating muscle 
injuries have changed.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the veteran 
is entitled to evaluation of his increased rating claim under 
both the new and the old criteria.  As the RO has examined 
and rated the veteran subsequent to the changes in the 
ratings schedule, his claim need not be remanded for 
consideration by the agency of original jurisdiction.  

The veteran's left leg muscle injury is currently rated as 10 
percent disabling under Diagnostic Code 5311, for Muscle 
Group XI.  The functions of muscles in this group include 
propulsion, plantar flexion of the foot, stabilization of the 
arch, flexion of the toes, and flexion of the knee.  As is 
noted above, aspects of the rating criteria for muscle 
injuries were changed effective July 3, 1997.  Such changes 
will be noted as appropriate.  However, the basic criteria 
remain unchanged; these provide for a noncompensable rating 
for slight disability of the affected region, 10 percent for 
moderate disability, 20 percent for moderately severe 
disability, and 30 percent for severe disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (1998).  

38 C.F.R. § 4.56 sets forth the factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Moderate disability of the affected muscles is 
characterized by a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment, with an absence of the explosive 
effect of high velocity missiles, and of residuals of 
debridement or of prolonged infection.  Evidence will be 
present of consistent complaint on record from first 
examination forward, of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings will include 
entrance and (if present) exit scars, linear or relatively 
small, and so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  38 C.F.R. § 4.56(d)(2) (1998).  

Moderately severe muscle disability is characterized as being 
from through and through or deep penetrating wounds by small 
high-velocity missiles or large low-velocity missiles, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  History should include prolonged 
hospitalization in service for treatment of the wound, record 
of consistent complaint of cardinal signs described above, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fasciae, muscle substance or normal firm resistance 
as compared with the sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (1998).  

Symptoms to be noted include weakness, fatigue-pain, 
uncertainty of movement, loss of power, lowered threshold of 
fatigue, and impairment of coordination.  38 C.F.R. § 4.56(c) 
(1998) [formerly codified at 38 C.F.R. § 4.54 (1996)].  

In the present case, the veteran's muscles of the left lower 
extremity were last examined in September 1998.  Also, 
service medical records, which document the veteran's 
original muscle injury in 1944, are also of record.  
Initially, he developed atrophy of the left leg, and this was 
treated with leg-strengthening exercises, to which the 
veteran had a "nice response." At the time of his discharge 
from service, his muscle injury residuals included pain and 
weakness in the leg.  When the veteran's left leg muscles 
were examined in September 1998, the examiner found no muscle 
injury, but did find muscular weakness and atrophy secondary 
to the 1944 fracture of the tibia and fibula.  No neural or 
vascular injuries were observed.  Also, no tendon damage, 
muscle herniation, or loss of muscle function was found.  The 
veteran's leg strength was 4+/5 bilaterally, but weaker on 
the left side.  

The evidence of record does not demonstrate a moderately 
severe muscle injury, as would afford the veteran an 
increased rating to 20 percent.  The veteran's initial muscle 
injury did not involve any penetration of the muscle tissue, 
according to the service medical records, and no debridement, 
prolonged infection, or internal muscle scarring was 
reported.  His only reported muscle injury was moderate 
atrophy, and pain and weakness of the left leg.  Although the 
veteran was hospitalized for several months, this time period 
was due to his fractures of the tibia and fibula.  The 
medical records do not suggest the veteran's muscle injury 
required extensive hospitalization.  More recently, objective 
examination revealed no muscle injury other than atrophy of 
the left lower extremity.  No entrance or exit scars or loss 
of deep fasciae, muscle substance, or normal firm resistance 
was noted.  Although the veteran's left leg was weaker than 
the right, the examiner rated both sides as 4+/5, which 
reflects active movement against gravity and some resistance.  
Overall, the preponderance of the evidence is against rating 
the veteran's muscle injury as moderately severe.  Hence, an 
increased rating is not warranted.  

As is discussed above, there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While the veteran has been observed as 
having pain, weakened movement, and incoordination due to 
pain and fatigability, the VA examiner was unable to quantify 
these factors in terms of additional disability or functional 
loss.  In view of this finding, an increased rating does not 
appear justified based on DeLuca factors.  Likewise, a review 
of the medical evidence does not reflect objective evidence 
of pain or functional loss greater than that contemplated by 
the current rating.  Thus, 38 C.F.R. §§ 4.40, 4.45 or 4.59 do 
not provide a basis for a higher rating when considering 
DeLuca factors.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's muscle injury of the left leg has 
not required frequent periods of hospitalization; nor is it 
shown by the evidence to present marked interference with 
employment, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at present.  While the veteran 
has stated the pain and weakness of his left leg interferes 
with his mobility, he has not otherwise submitted evidence 
tending to show that this disability is unusual, or causes 
marked interference with all possible employment, other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, an increased rating, in excess of 10 percent, 
is not warranted for the veteran's muscle disability of the 
lower left leg (Muscle Group XI).  


III.  Increased rating - Post-traumatic degenerative 
arthritis of the left knee

The veteran has also been diagnosed with post-traumatic 
degenerative arthritis of the left knee as a result of his 
in-service injury, and this disability is currently rated as 
10 percent disabling under Diagnostic Code 5010, for 
arthritis due to trauma.  This diagnostic code in turn makes 
reference to Diagnostic Code 5003, for degenerative 
arthritis.  Under Diagnostic Code 5003, the affected joint 
will be rated based on limitation of motion, if any.  If the 
veteran's range of motion at the affected joint is not 
limited to a compensable degree, a rating of 10 percent is 
assigned for each major joint affected by limitation of 
motion.  

In the present case, an increased rating for post-traumatic 
degenerative arthritis of the left knee, currently rated as 
10 percent disabling, is not warranted.  As was noted 
previously in this decision, limitation of motion has been 
noted in the veteran's left knee; however, this limitation of 
motion is not sufficiently severe as to be compensable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998).  Also, 
the veteran has already been assigned a 10 percent rating for 
arthritis in a major joint, the left knee.  As the veteran is 
not service connected for arthritis in any other major or 
minor joint, an increased rating in excess of 10 percent 
under Diagnostic Code 5003 is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's degenerative arthritis of the left 
knee has not required frequent periods of hospitalization; 
nor is it shown by the evidence to present marked 
interference with employment, as the veteran is retired.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at present.  
While the veteran has stated the pain and weakness of his 
left leg interferes with his mobility, he has not otherwise 
submitted evidence tending to show that this disability is 
unusual, or causes marked interference with all possible 
employment, other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, an increased rating, in excess of 10 percent, 
is not warranted for the veteran's post-traumatic 
degenerative arthritis of the left knee.  


ORDER

1.  An increased rating for the veteran's residuals of 
fractures of the tibia and fibula is not warranted.  

2.  An increased rating for the veteran's injury to the 
muscles of the lower left leg is not warranted.  

3.  An increased rating for the veteran's post-traumatic 
degenerative arthritis of the left knee is not warranted.  




		
G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

